 1                                                            The Honorable Marsha J. Pechman
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                         NO. CR14-201MJP
10                           Plaintiff,
11                                                     ORDER OF DISMISSAL
                        v.
12
13
     CONTEVA S. LEE-AGUILAR,
14
                             Defendant.
15
16          The government has moved for the dismissal of the Indictment in the above-entitled
17 case without prejudice pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure.
18          This Court, having reviewed the entirety of the files herein, hereby ORDERS that the
19 Indictment in the above-entitled case is DISMISSED WITHOUT PREJUDICE as to
20 Defendant Conteva S. Lee-Aguilar, and any outstanding arrest warrants filed in the above-
21 entitled case are hereby quashed.
22          Dated this 13th day of September, 2019.
23
24
25
26                                                    A
                                                      Marsha J. Pechman
27                                                    United States District Judge
28
     ORDER OF DISMISSAL - 1                                                   UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Lee-Aguilar /CR14-201MJP                               SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
1
     Presented by:
2
  s/ James D. Oesterle
3
  JAMES D. OESTERLE
4 Assistant United States Attorney
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      ORDER OF DISMISSAL - 1                         UNITED STATES ATTORNEY
                                                  700 STEWART STREET, SUITE 5220
      United States v. Lee-Aguilar /CR14-201MJP     SEATTLE, WASHINGTON 98101
                                                           (206) 553-7970
